Exhibit 99.1 AGTC Announces Financial Results for the Quarter Ended December 31, 2015 Collaboration Update: Biogen Selects Adrenoleukodystrophy (ALD) as a Discovery Program GAINESVILLE, Fla., and CAMBRIDGE, Mass., February 8, 2016– Applied Genetic Technologies Corporation (NASDAQ: AGTC), a biotechnology company conducting human clinical trials of adeno-associated virus (AAV)-based gene therapies for the treatment of rare diseases, with a primary focus on ophthalmology, today announced financial results for the quarter ended December 31, 2015. The company also announced that Biogen (NASDAQ: BIIB) has selected adrenoleukodystrophy (ALD) as the first publicly announced of the three discovery programs under its collaboration with AGTC. “Over the past several months, AGTC has met several important corporate and clinical milestones and continues to make progress towards advancing novel AAV-based gene therapy candidates for the treatment of rare diseases,” said Sue Washer, President and CEO of AGTC. “We have had several exciting developments recently, including receiving U.S. orphan drug designation for our achromatopsia A3 program, announcing additional collaborations with leading gene therapy and genetics organizations, and today’s announcement of ALD as a selected discovery program under our partnership with Biogen. We anticipate that this growth and development will continue in 2016.” Recent Highlights · In January, AGTC announced a collaboration with the BCM Families Foundation (BCMFF) to develop an AAV-based gene therapy for blue cone monochromacy (BCM), also known as X-linked achromatopsia. As part of the collaboration, BCMFF will share scientific and clinical study data with AGTC that have been generated through its research efforts, and will also provide patient advocacy and clinical trial support to AGTC. · Also in January, AGTC announced preclinical data evaluating cone-specific promoters for use in gene therapy treatments of achromatopsia (ACHM) and other retinal diseases. These data, together with other study results, have been used to select the optimal components for AGTC’s ACHM-B3 and ACHM-A3 gene therapy clinical development programs. · AGTC announced in December that it had entered into a broad, multi-target collaboration agreement with Synpromics Limited to develop and optimize synthetic promoters for enhanced gene therapy candidates. · In November, the U.S. Food and Drug Administration granted an orphan drug designation for the company’s gene therapy product candidate for the treatment of ACHM caused by mutations in the CNGA3 gene.
